DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	Claims 1, 8, and 15 have been amended.


Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15. Specifically, the prior art of record does not teach the combined features of the claim limitations that include providing one or more folders or sub-folders from a cloud-based collaboration platform for offline access on a mobile device; determining, by the cloud-based collaboration platform, a  synchronization status of the one or more folders or sub-folders; identifying, by the cloud-based collaboration platform, that at least one of the one or more folders or sub-folders contains at least one file that has an out-of-date synchronization status; sending, by the cloud-based collaboration platform, to the mobile device, a status indicator for the at least one of the one or more folders or sub-folders containing at least one file that has the out-of-date synchronization status, the status indicator comprising a message indicating that an updated version of the at least one of the one or more folders or sub-folders containing at least one file having an out-of-date synchronization status is available; identifying, by the cloud-based collaboration platform, that at least one of the one or more folders or sub-folders has a current synchronization status; and sending, by the cloud-based collaboration platform, to the mobile device, a status indicator for the one or more folders or sub-folders and with a name for the at least one of the one or more folders or sub-folders having the current synchronization status, the status indicator comprising a message indicating a timestamp when each of the at least one of the one or more folders or sub-folders having a current synchronization status was updated or downloaded as recited in independent claim 1 or the similar claims 8 and 15.
	The closest prior art of record, Gralla (NPL, “Windows XP Hacks”, Section “Hack
30. Take Your Work on the Go with Offline Files and the Briefcase”, also cited on the Applicant’s IDS filed on 05/07/2021) teaches a method and system for configuring folders, sub-folders, files and synchronizing their changes for offline access. However, Gralla does not teach the combination of features disclosed above or the similar limitations in combination with the other limitations as recited in the context of independent claims 1, 8, and 18.
	In addition, the prior art of record does not provide a basis of evidence for
asserting a motivation that one of ordinary skill level at the time the invention was made
would have integrated or modified the method and system for configuring folders, sub-
folders, files and synchronizing their changes for offline access to incorporate the
features of limitations disclosed above or similar limitations in combination with the other
limitations as recited in the context of independent claims 1, 8, or 15.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alexander Khong/
Examiner, Art Unit 2157